Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “acquisition units”, “in claims 1-3, 5-6, 10, and 25-27, “vacuum units” in claims 28-29, 32-33, 37 and 41, and “coupling means” in claims 1, 4, 13, 16, and 31.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Slivers et al (US Pub 4,604,787) hereafter known as Slivers.


For Claim 1, Silvers teaches  A programmable motion system including a dynamic end effector system,  (Fig. 1 and 2, Column 4, Lines 29-38),  said dynamic end effector system including a plurality of acquisition units that are provided at an exchange station within an area accessible by the programmable motion device, (Fig. 1 and 2, Column 4, Lines 29-38) and coupling means for coupling any of the plurality of acquisition units to an end effector of the programmable motion device such that any of the acquisition units may be automatically selected from the exchange station and used by the programmable motion device without requiring any activation or actuation by the exchange station and without requiring any intervention by a human.  (Figs 1, 2, and 3, Column 5, Lines 34-66) 

For Claim 5, Silvers teaches The programmable motion system as claimed in claim 1, wherein said plurality of acquisition units are provided on a common structure in the exchange station.  (Fig. 1, Column 4, Lines 29-38)

For Claim 6, Silvers teaches The programmable motion system as claimed in claim 1, wherein each of said acquisition units includes a retention member for engaging a retention surface to aid in the removal of each of said acquisition unit from the programmable motion device.  (Fig 2, Part 56, Column 4, Line 62 to Column 5, Line 9)

For Claim 7, Silvers teaches The programmable motion system as claimed in claim 6, wherein the retention member includes an annular shoulder. (Fig 2, Part 56, Column 4, Line 62 to Column 5, Line 9) 

For Claim 8, Silvers teaches The programmable motion system as claimed in claim 6, wherein said retention surface includes at least one wall at the exchange station that engages the retention member as the retention member is sought to be moved past the at least one wall.  (Fig 2, Part 56, Column 4, Line 62 to Column 5, Line 9)

For Claim 9, Silvers teaches The programmable motion system as claimed in claim 8, wherein said at least one wall is provided by one of a pair of brackets.  (Figure 1, Part 25, Figure 2, Parts 22 and 23. Column 4, Lines 39-41.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 13-22, and 28-37 are rejected under 35 U.S.C. 103 as being unpatentable over Silvers in light of Franz et al (WO Pub 2014/040843 A1), hereafter known as Franz, please refer to attached translation.


For Claim 2, Silvers teaches The programmable motion system as claimed in claim 1, 
Silvers does not teach wherein at least one of said acquisition units includes a flexible bellows.  
Franz, however, does teach wherein at least one of said acquisition units includes a flexible bellows.  (Figure 2, Figure 7, Page 4, Paragraphs 10-12, and 18)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Silver’s acquisition unit changing method with Franz’s use of vacuum suction tools with flexible bellows because vacuum suction tools with flexible bellows are known tools for robotic equipment to move and manipulate objects and parts, and it would be expected to be successful.

For Claim 3, Silvers teaches The programmable motion system as claimed in claim 1, 
Silvers does not teach wherein said end effector system includes a conduit for providing a vacuum source to a distal end of the end effector system and wherein said acquisition unit provides a vacuum at a distal end thereof.  
Franz, however, does teach wherein said end effector system includes a conduit for providing a vacuum source to a distal end of the end effector system and wherein said acquisition unit provides a vacuum at a distal end thereof.  (Figure 2, Figure 7, Page 4, Paragraphs 10-12, and 18)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Silver’s acquisition unit changing method with Franz’s use of vacuum suction tools with a conduit to create a vacuum at a distal end because vacuum suction tools with flexible bellows and conduits for providing vacuum sources at distal ends are known tools for robotic equipment to move and manipulate objects and parts, and it would be expected to be successful.



For Claim 4, Silvers teaches The programmable motion system as claimed in claim 1, 
Silvers does not teach wherein said coupling means includes at least one magnet.  
Franz, however does teach wherein said coupling means includes at least one magnet.  (Page 3, Paragraphs 13-14. Page 5, Paragraph 5)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Silver’s tool changing method with Franz’s use of magnets to hold tools to main robotic bodies because magnets are a known method to assist in fixing objects together as well as their ability to be separated without causing damage to either part.  Their use would have an expected successful outcome in assisting in holding two parts together.



For Claim 10, Silvers teaches The programmable motion system as claimed in claim 9, wherein a second of said at least one brackets prevents a respective acquisition unit from falling from a common structure that is common to a plurality of acquisition units.  (Figure 1, Part 25, Figure 2, Parts 22 and 23. Column 4, Lines 39-41.)

For Claim 13, Silvers teaches A programmable motion system including a dynamic end effector system, (Fig. 1 and 2, Column 4, Lines 29-38),  said dynamic end effector system including a plurality of acquisition units, and each of which may be attached to an end effector of the end effector system, said programmable motion system being capable of accessing any of the plurality of acquisition units, and coupling means for coupling any of the plurality of acquisition units to the end effector of the end effector system of the programmable motion device.  (Figs 1, 2, and 3, Column 4, Lines 29-38, Column 5, Lines 34-66)
Silvers does not teach that the acquisition units are vacuum cups through which a vacuum may be provided.
Franz, however, does teach vacuum cups through which a vacuum may be provided. (Figure 2, Figure 7, Page 4, Paragraphs 10-12, and 18)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Silver’s acquisition unit changing method with Franz’s use of vacuum suction tools with a conduit to create a vacuum at a distal end because vacuum suction tools with flexible bellows and conduits for providing vacuum sources at distal ends are known tools for robotic equipment to move and manipulate objects and parts, and it would be expected to be successful as options for acquisition units.


For Claim 14, modified Silvers teaches The programmable motion system as claimed in claim 13, 
Modified Silvers does not teach wherein at least one of said vacuum cups includes a flexible bellows.  
Franz, however, does teach wherein at least one of said vacuum cups includes a flexible bellows.   (Figure 2, Figure 7, Page 4, Paragraphs 10-12, and 18)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Silver’s acquisition unit changing method with Franz’s use of vacuum suction tools with flexible bellows because vacuum suction tools with flexible bellows are known tools for robotic equipment to move and manipulate objects and parts, and it would be expected to be successful.

For Claim 15, modified Silvers teaches The programmable motion system as claimed in claim 13, 
Modified Silvers does not teach wherein said end effector system includes a conduit for providing a vacuum source to a distal end of the end effector system.  
Franz, however, does teach wherein said end effector system includes a conduit for providing a vacuum source to a distal end of the end effector system.  (Figure 2, Figure 7, Page 4, Paragraphs 10-12, and 18)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Silver’s acquisition unit changing method with Franz’s use of vacuum suction tools with a conduit to create a vacuum at a distal end because vacuum suction tools with flexible bellows and conduits for providing vacuum sources at distal ends are known tools for robotic equipment to move and manipulate objects and parts, and it would be expected to be successful.

For Claim 16, modified Silvers teaches The programmable motion system as claimed in claim 13, 
Silvers does not teach wherein said coupling means includes at least one magnet.  
Franz, however, does teach wherein said coupling means includes at least one magnet.  (Page 3, Paragraphs 13-14. Page 5, Paragraph 5)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Silver’s tool changing method with Franz’s use of magnets to hold tools to main robotic bodies because magnets are a known method to assist in fixing objects together as well as their ability to be separated without causing damage to either part.  Their use would have an expected successful outcome in assisting in holding two parts together.

For Claim 17, modified Silvers teaches The programmable motion system as claimed in claim 13, wherein said plurality of acquisition units are provided on a common structure.  (Fig. 1, Column 4, Lines 29-38)
Slivers does not teach that the units are vacuum cups.
Franz, however, does teach that the acquisition units are vacuum cups. (Figure 2, Figure 7, Page 4, Paragraphs 10-12, and 18)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Silver’s acquisition unit changing method with Franz’s use of vacuum suction tools with a conduit to create a vacuum at a distal end because vacuum suction tools with flexible bellows and conduits for providing vacuum sources at distal ends are known tools for robotic equipment to move and manipulate objects and parts, and it would be expected to be successful as options for acquisition units.

For Claim 18, modified Silvers teaches The programmable motion system as claimed in claim 13, wherein each of said acquisition units includes a retention member for engaging a retention surface to aid in the removal of each of said vacuum cups from the programmable motion device.  (Fig 2, Part 56, Column 4, Line 62 to Column 5, Line 9)
Slivers does not teach that the units are vacuum cups.
Franz, however, does teach that the acquisition units are vacuum cups. (Figure 2, Figure 7, Page 4, Paragraphs 10-12, and 18)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Silver’s acquisition unit changing method with Franz’s use of vacuum suction tools with a conduit to create a vacuum at a distal end because vacuum suction tools with flexible bellows and conduits for providing vacuum sources at distal ends are known tools for robotic equipment to move and manipulate objects and parts, and it would be expected to be successful as options for acquisition units.


For Claim 19, modified Silvers teaches The programmable motion system as claimed in claim 18, wherein the retention member includes an annular shoulder.  (Fig 2, Part 56, Column 4, Line 62 to Column 5, Line 9) 

For Claim 20, modified Silvers teaches The programmable motion system as claimed in claim 18, wherein said retention surface includes at least one wall that engages the retention member as the retention member is sought to be moved past the at least one wall.  (Fig 2, Part 56, Column 4, Line 62 to Column 5, Line 9)

For Claim 21, modified Silvers teaches The programmable motion system as claimed in claim 20, wherein said at least one wall is provided by one of a pair of brackets.  (Figure 1, Part 25, Figure 2, Parts 22 and 23. Column 4, Lines 39-41.)

For Claim 22, modified Silvers teaches The programmable motion system as claimed in claim 21, wherein a second of said at least one brackets prevents a respective acquisition unit from falling from a common structure.  (Figure 1, Part 25, Figure 2, Parts 22 and 23. Column 4, Lines 39-41.)
Slivers does not teach that the units are vacuum cups.
Franz, however, does teach that the acquisition units are vacuum cups. (Figure 2, Figure 7, Page 4, Paragraphs 10-12, and 18)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Silver’s acquisition unit changing method with Franz’s use of vacuum suction tools with a conduit to create a vacuum at a distal end because vacuum suction tools with flexible bellows and conduits for providing vacuum sources at distal ends are known tools for robotic equipment to move and manipulate objects and parts, and it would be expected to be successful as options for acquisition units.

For Claim 28, Silver teaches A method of providing the processing of objects using a programmable motion system, said method comprising the steps of:
providing a plurality of acquisition units, each of which may be attached to an end effector of the end effector system, (Fig. 1 and 2, Column 4, Lines 29-38)
accessing any of the plurality of acquisition units; (Fig. 1 and 2, Column 4, Lines 29-38)
coupling any of the plurality of acquisition units to the end effector of the end effector system of the programmable motion device; and (Figs 1, 2, and 3, Column 5, Lines 34-66)
using the coupled acquisition unit to grasp and move an object by the programmable motion device.  (Column 2, Lines 22-45)
Silver does not teach that that acquisition unit is a vacuum unit or
each of which may provide a vacuum therethrough;
Franz, however, does teach vacuum units, each of which may provide a vacuum therethrough. (Figure 2, Figure 7, Page 4, Paragraphs 10-12, and 18)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Silver’s acquisition unit changing method with Franz’s use of vacuum suction tools with a conduit to create a vacuum at a distal end because vacuum suction tools with flexible bellows and conduits for providing vacuum sources at distal ends are known tools for robotic equipment to move and manipulate objects and parts, and it would be expected to be successful as options for acquisition units.

For Claim 29, modified Silvers teaches The method as claimed in claim 28,
Silvers does not teach wherein at least one of said vacuum units includes a flexible bellows.  
Franz, however, does teach wherein at least one of said vacuum units includes a flexible bellows. (Figure 2, Figure 7, Page 4, Paragraphs 10-12, and 18)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Silver’s acquisition unit changing method with Franz’s use of vacuum suction tools with flexible bellows because vacuum suction tools with flexible bellows are known tools for robotic equipment to move and manipulate objects and parts, and it would be expected to be successful.


For Claim 30, modified Silvers teaches The method as claimed in claim 28, 
Silvers does not teach wherein said end effector system includes a conduit for providing a vacuum source to a distal end of the end effector system.  
Franz, however, does teach wherein said end effector system includes a conduit for providing a vacuum source to a distal end of the end effector system.  (Figure 2, Figure 7, Page 4, Paragraphs 10-12, and 18)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Silver’s acquisition unit changing method with Franz’s use of vacuum suction tools with a conduit to create a vacuum at a distal end because vacuum suction tools with flexible bellows and conduits for providing vacuum sources at distal ends are known tools for robotic equipment to move and manipulate objects and parts, and it would be expected to be successful.



For Claim 31, modified Silvers teaches The method as claimed in claim 28, 
Silvers does not teach wherein said coupling means includes at least one magnet.  
Franz, however does teach wherein said coupling means includes at least one magnet.  (Page 3, Paragraphs 13-14. Page 5, Paragraph 5)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Silver’s tool changing method with Franz’s use of magnets to hold tools to main robotic bodies because magnets are a known method to assist in fixing objects together as well as their ability to be separated without causing damage to either part.  Their use would have an expected successful outcome in assisting in holding two parts together.


For Claim 32, modified Silvers teaches The method as claimed in claim 28, wherein said plurality of acquisition units are provided on a common structure.  (Fig. 1, Column 4, Lines 29-38)
Slivers does not teach that the units are vacuum units.
Franz, however, does teach that the acquisition units are vacuum units. (Figure 2, Figure 7, Page 4, Paragraphs 10-12, and 18)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Silver’s acquisition unit changing method with Franz’s use of vacuum suction tools with a conduit to create a vacuum at a distal end because vacuum suction tools with flexible bellows and conduits for providing vacuum sources at distal ends are known tools for robotic equipment to move and manipulate objects and parts, and it would be expected to be successful as options for acquisition units.


For Claim 33, modified Silvers teaches The method as claimed in claim 28, wherein each of said acquisition units includes a retention member for engaging a retention surface to aid in the removal of each of said acquisition unit from the programmable motion device.  
Slivers does not teach that the units are vacuum units.
Franz, however, does teach that the acquisition units are vacuum units. (Figure 2, Figure 7, Page 4, Paragraphs 10-12, and 18)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Silver’s acquisition unit changing method with Franz’s use of vacuum suction tools with a conduit to create a vacuum at a distal end because vacuum suction tools with flexible bellows and conduits for providing vacuum sources at distal ends are known tools for robotic equipment to move and manipulate objects and parts, and it would be expected to be successful as options for acquisition units.


For Claim 34, modified Silvers teaches The method as claimed in claim 33, wherein the retention member includes an annular shoulder.  (Fig 2, Part 56, Column 4, Line 62 to Column 5, Line 9) 

For Claim 35, modified Silvers teaches The method as claimed in claim 33, wherein said retention surface includes at least one wall that engages the retention member as the retention member is sought to be moved past the at least one wall.  (Fig 2, Part 56, Column 4, Line 62 to Column 5, Line 9)

For Claim 36, modified Silver teaches The method as claimed in claim 35, wherein said at least one wall is provided by one of a pair of brackets.  (Figure 1, Part 25, Figure 2, Parts 22 and 23. Column 4, Lines 39-41.)


For Claim 37, modified Silver teaches The method as claimed in claim 36, wherein a second of said at least one brackets prevents a respective acquisition unit from falling from a common structure.  (Figure 1, Part 25, Figure 2, Parts 22 and 23. Column 4, Lines 39-41.)
Slivers does not teach that the units are vacuum units.
Franz, however, does teach that the acquisition units are vacuum units. (Figure 2, Figure 7, Page 4, Paragraphs 10-12, and 18)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Silver’s acquisition unit changing method with Franz’s use of vacuum suction tools with a conduit to create a vacuum at a distal end because vacuum suction tools with flexible bellows and conduits for providing vacuum sources at distal ends are known tools for robotic equipment to move and manipulate objects and parts, and it would be expected to be successful as options for acquisition units.

Claims 11-12 and 25-27  are rejected under 35 U.S.C. 103 as being unpatentable over Silvers in light of Dunning et al (US Pub 5,860,900) hereafter known as Dunning.

For Claim 11, Silvers teaches The programmable motion system as claimed in claim 10, 
Silvers does not explicitly teach wherein the common structure is permitted to be moved in at least two mutually orthogonal directions.  (While the legs of Figure 1 don’t appear to be bolted to anything, and this would allow the structure to be moved in any direction, the examiner is going to address what appears to be the intent of the claim that the structure have components that allow it to move relative to the arm).
Dunning, however, does teach wherein the common structure is permitted to be moved in at least two mutually orthogonal directions.  (Figures 3 and 4, Fig. 9, Column 5, Lines 5-15, Column 1 Line 37-45 establishes that springs are often used to allow the structure to move without damage from the robotic tool not being totally accurate.  The springs allow for movement in three orthogonal directions.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Silver’s robotic tool exchanger with Dunning’s use of springs to allow the structure to be moved in at least two mutually orthogonal directions because it would prevent possible damage when the robotic tool is not 100% accurate with its movements.

For Claim 12, Silvers teaches The programmable motion system as claimed in claim 10, 
Silvers does not teach wherein the common structure is permitted to be moved in at three mutually orthogonal directions.  
Dunning, however, does teach wherein the common structure is permitted to be moved in at three mutually orthogonal directions.    (Figures 3 and 4, Fig. 9, Column 5, Lines 5-15, Column 1 Line 37-45 establishes that springs are often used to allow the structure to move without damage from the robotic tool not being totally accurate.  The springs allow for movement in three orthogonal directions.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Silver’s robotic tool exchanger with Dunning’s use of springs to allow the structure to be moved in at least two mutually orthogonal directions because it would prevent possible damage when the robotic tool is not 100% accurate with its movements.

For Claim 25, Silvers teaches A programmable motion system including a dynamic end effector system, (Fig. 1 and 2, Column 4, Lines 29-38) said dynamic end effector system including a plurality of acquisition units that are provided within access to an 30 1110389.1BG.10353 the programmable motion device on an acquisition unit rack, (Figs 1, 2, and 3, Column 4, Lines 29-38, Column 5, Lines 34-66)
Silvers does not explicitly teach  said acquisition unit rack being movable in at least two mutually orthogonal directions.  (While the legs of Figure 1 don’t appear to be bolted to anything, and this would allow the structure to be moved in any direction, the examiner is going to address what appears to be the intent of the claim that the structure have components that allow it to move relative to the arm).
Dunning, however, does teach said acquisition unit rack being movable in at least two mutually orthogonal directions. (Figures 3 and 4, Fig. 9, Column 5, Lines 5-15, Column 1 Line 37-45 establishes that springs are often used to allow the structure to move without damage from the robotic tool not being totally accurate.  The springs allow for movement in three orthogonal directions.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Silver’s robotic tool exchanger with Dunning’s use of springs to allow the structure to be moved in at least two mutually orthogonal directions because it would prevent possible damage when the robotic tool is not 100% accurate with its movements.


For Claim 26, modified Silvers teaches The programmable motion system as claimed in claim 25, 
Silvers does not teach wherein movement of the acquisition unit rack is spring-biased.  
Dunning, however, does teach wherein movement of the acquisition unit rack is spring-biased.  (Figures 3 and 4, Fig. 9, Column 5, Lines 5-15, Column 1 Line 37-45 establishes that springs are often used to allow the structure to move without damage from the robotic tool not being totally accurate.  The springs allow for movement in three orthogonal directions.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Silver’s robotic tool exchanger with Dunning’s use of springs to allow the structure to be moved in at least two mutually orthogonal directions because it would prevent possible damage when the robotic tool is not 100% accurate with its movements.


For Claim 27, modified Silvers teaches The programmable motion system as claimed in claim 25, 
Silvers does not teach wherein the acquisition unit rack is moveable in three mutually orthogonal directions.  
Dunning, however, does teach wherein the acquisition unit rack is moveable in three mutually orthogonal directions.     (Figures 3 and 4, Fig. 9, Column 5, Lines 5-15, Column 1 Line 37-45 establishes that springs are often used to allow the structure to move without damage from the robotic tool not being totally accurate.  The springs allow for movement in three orthogonal directions.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Silver’s robotic tool exchanger with Dunning’s use of springs to allow the structure to be moved in at least two mutually orthogonal directions because it would prevent possible damage when the robotic tool is not 100% accurate with its movements.

Claims 23-24 and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Silvers in light of Franz in light of Dunning.

For Claim 23, modified Silvers teaches The programmable motion system as claimed in claim 22, 
Silvers does not explicitly teach wherein the common structure is permitted to be moved in at least two mutually orthogonal directions.  (While the legs of Figure 1 don’t appear to be bolted to anything, and this would allow the structure to be moved in any direction, the examiner is going to address what appears to be the intent of the claim that the structure have components that allow it to move relative to the arm).
Dunning, however, does teach wherein the common structure is permitted to be moved in at least two mutually orthogonal directions.  (Figures 3 and 4, Fig. 9, Column 5, Lines 5-15, Column 1 Line 37-45 establishes that springs are often used to allow the structure to move without damage from the robotic tool not being totally accurate.  The springs allow for movement in three orthogonal directions.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Silver’s robotic tool exchanger with Dunning’s use of springs to allow the structure to be moved in at least two mutually orthogonal directions because it would prevent possible damage when the robotic tool is not 100% accurate with its movements.


For Claim 24, modified Silvers teaches The programmable motion system as claimed in claim 22, 
Silvers does not teach wherein the common structure is permitted to be moved in at three mutually orthogonal directions.  
Dunning, however, does teach wherein the common structure is permitted to be moved in at three mutually orthogonal directions.    (Figures 3 and 4, Fig. 9, Column 5, Lines 5-15, Column 1 Line 37-45 establishes that springs are often used to allow the structure to move without damage from the robotic tool not being totally accurate.  The springs allow for movement in three orthogonal directions.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Silver’s robotic tool exchanger with Dunning’s use of springs to allow the structure to be moved in at least two mutually orthogonal directions because it would prevent possible damage when the robotic tool is not 100% accurate with its movements.

For Claim 38, modified Silvers teaches The method as claimed in claim 37, 
Silvers does not explicitly teach wherein the common structure is permitted to be moved in at least two mutually orthogonal directions.  .  (While the legs of Figure 1 don’t appear to be bolted to anything, and this would allow the structure to be moved in any direction, the examiner is going to address what appears to be the intent of the claim that the structure have components that allow it to move relative to the arm).
Dunning, however, does teach wherein the common structure is permitted to be moved in at least two mutually orthogonal directions.  (Figures 3 and 4, Fig. 9, Column 5, Lines 5-15, Column 1 Line 37-45 establishes that springs are often used to allow the structure to move without damage from the robotic tool not being totally accurate.  The springs allow for movement in three orthogonal directions.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Silver’s robotic tool exchanger with Dunning’s use of springs to allow the structure to be moved in at least two mutually orthogonal directions because it would prevent possible damage when the robotic tool is not 100% accurate with its movements.


For Claim 39, modified Silvers teaches The method as claimed in claim 38, 
Silvers does not teach wherein the common structure is permitted to be moved in at three mutually orthogonal directions.  
Dunning, however, does teach wherein the common structure is permitted to be moved in at three mutually orthogonal directions.    (Figures 3 and 4, Fig. 9, Column 5, Lines 5-15, Column 1 Line 37-45 establishes that springs are often used to allow the structure to move without damage from the robotic tool not being totally accurate.  The springs allow for movement in three orthogonal directions.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Silver’s robotic tool exchanger with Dunning’s use of springs to allow the structure to be moved in at least two mutually orthogonal directions because it would prevent possible damage when the robotic tool is not 100% accurate with its movements.

For Claim 40 , modified Silver teaches The method as claimed in claim 38, 
Silvers does not teach wherein the common structure may be selectively moved to a zero position.  
Dunning, however, does teach wherein the common structure may be selectively moved to a zero position.   (Figures 3 and 4, Fig. 9, Column 5, Lines 5-15, Column 1 Line 37-45 establishes that springs are often used to allow the structure to move without damage from the robotic tool not being totally accurate.  The springs allow for movement in three orthogonal directions.  Additionally, in order to move the structure to a zero position, the device must merely remove the robotic arm that has moved the common structure away from the zero position so that the springs will automatically return the structure to the zero position.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to have a structure that may be selectively moved to a zero position, because it could be helpful for robotic controls to have a “standard position’ that the structure can be found in, and if the structure is moved in some way due to the robotic arm pushing it, it would allow previously created robotic movement paths to be used without having to adjust for a new structure position.

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Silvers in light of Franz in light of Mishra et al (US Pub 2016/0176043 A1), hereafter known as Mishra.

For Claim 41, modified Silvers teaches The method as claimed in claim 28, 
Modified Silvers does not teach wherein system may detect any of the presence or identity of a vacuum unit attached to the end effector.
Mishra, however, does teach wherein system may detect any of the presence or identity of  an acquisition unit attached to the end effector. ([0072])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Silver’s robotic tool changing system with Mishra’s use of having the system detect the present or identify of a tool on the end effector because it would allow the system to know at any time what tool is equipped, so that it may decide if another tool would be better suited for a task.
Slivers does not teach that the units are vacuum units.
Franz, however, does teach that the acquisition units are vacuum units. (Figure 2, Figure 7, Page 4, Paragraphs 10-12, and 18)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Silver’s acquisition unit changing method with Franz’s use of vacuum suction tools with a conduit to create a vacuum at a distal end because vacuum suction tools with flexible bellows and conduits for providing vacuum sources at distal ends are known tools for robotic equipment to move and manipulate objects and parts, and it would be expected to be successful as options for acquisition units.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cotsman et al (US Pub 4,995,493) relates to a tool changer.
Alber et al (US Pub 2018/0222061 A1), relates to a machine that changes vacuum tips on a robotic end effector.
Ojalehto et al (US Pub 2016/0089792 A1) relates to end effectors that are attached with magnets.
Hennekes et al (US Pub 4,512,709) relates to a tool changing system for a robot.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISTAN J GREINER whose telephone number is (571)272-1382. The examiner can normally be reached Mon - Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on Monday-Thursday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.J.G./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664